 



Exhibit 10.48a



 



LOAN AGREEMENT

 

This Agreement dated as of September 30, 2011, is between Bank of America, N.A.
(the "Bank") and American Shared Hospital Services (the "Borrower").

 

1. FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS

 

1.1 Line of Credit Amount.

 

(a)During the availability period described below, the Bank will provide a line
of credit to the Borrower. The amount of the line of credit (the10-48a "Facility
No. 1 Commitment") is Nine Million Dollars ($9,000,000).

 

(b)This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.

 

(c)The Borrower agrees not to permit the principal balance outstanding to exceed
the Facility No. 1 Commitment. If the Borrower exceeds this limit, the Borrower
will immediately pay the excess to the Bank upon the Bank's demand.

 

1.2 Availability Period.

 

The line of credit is available between the date of this Agreement and August 1,
2013, or such earlier date as the availability may terminate as provided in this
Agreement (the "Facility No. 1 Expiration Date").

 

The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal for
the line of credit (the "Renewal Notice"). If this line of credit is renewed, it
will continue to be subject to all the terms and conditions set forth in this
Agreement except as modified by the Renewal Notice. If this line of credit is
renewed, the term "Expiration Date" shall mean the date set forth in the Renewal
Notice as the Expiration Date and the same process for renewal will apply to any
subsequent renewal of this line of credit. A renewal fee may be charged at the
Bank's option. The amount of the renewal fee will be specified in the Renewal
Notice.

 

1.3 Borrowing Base.

 

This Facility No. 1 is subject to a borrowing base in accordance with the terms
and conditions of a Pledge Agreement executed by the Borrower in favor of the
Bank as required under this Agreement. The terms of the borrowing base include
requirements to maintain collateral with an adequate loan value and grant to the
Bank the right to issue a margin call in the event such requirements are not
met. Further, any failure to meet the borrowing base requirements permits the
Bank to refuse to make advances or other financial accommodations and
constitutes an event of default under this Agreement.

 

1.4 Repayment Terms.

 

(a)The Borrower will pay interest on October 1, 2011, and then on the same day
of each month thereafter until payment in full of any principal outstanding
under this facility.

 

(b)The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date. Any interest period for an optional interest rate (as described below)
shall expire no later than the Facility No. 1 Expiration Date.

 

1.5 Interest Rate.

 

(a)The interest rate is a rate per year equal to the Bank's Prime Rate minus 0.5
percentage point.

 



-1-

 

 



  (b)

The Prime Rate is the rate of interest publicly announced from time to time by
the Bank as its Prime Rate. The Prime Rate is set by the Bank based on various
factors, including the Bank's costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank's Prime
Rate. 





 



1.6 Optional Interest Rates.

 

Instead of the interest rate based on the rate stated in the paragraph entitled
"Interest Rate" above, the Borrower may elect the optional interest rates listed
below for this Facility No. 1 during interest periods agreed to by the Bank and
the Borrower. The optional interest rates shall be subject to the terms and
conditions described later in this Agreement. Any principal amount bearing
interest at an optional rate under this Agreement is referred to as a "Portion."
The following optional interest rates are available:

 

(a) The LIBOR Rate plus 1.0 percentage point.

 

2. OPTIONAL INTEREST RATES

 

2.1 Optional Rates.

 

Each optional interest rate is a rate per year. Interest will be paid on October
1, 2011, and then on the same day of each month thereafter until payment in full
of any principal outstanding under this Agreement. No Portion will be converted
to a different interest rate during the applicable interest period. Upon the
occurrence of an event of default under this Agreement, the Bank may terminate
the availability of optional interest rates for interest periods commencing
after the default occurs. At the end of any interest period, the interest rate
will revert to the rate stated in the paragraph entitled "Interest Rate" above,
unless the Borrower has designated another optional interest rate for the
Portion.

 

2.2 LIBOR Rate.

 

The election of LIBOR Rates shall be subject to the following terms and
requirements:

 

(a)The interest period during which the LIBOR Rate will be in effect will be
one, two, three, or six months. The first day of the interest period must be a
day other than a Saturday or a Sunday on which banks are open for business in
New York and London and dealing in offshore dollars (a "LIBOR Banking Day"). The
last day of the interest period and the actual number of days during the
interest period will be determined by the Bank using the practices of the London
inter-bank market.

 

(b)Each LIBOR Rate Portion will be for an amount not less than One Hundred
Thousand Dollars ($100,000).

 

(c)The "LIBOR Rate" means the interest rate determined by the following formula.
(All amounts in the calculation will be determined by the Bank as of the first
day of the interest period.)

 

LIBOR Rate = London Inter-Bank Offered Rate

(1.00 - Reserve Percentage)

Where,

 

(i)"London Inter-Bank Offered Rate" means, for any applicable interest period,
the rate per annum equal to the British Bankers Association LIBOR Rate ("BBA
LIBOR"), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period, for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a term equivalent to such interest
period. If such rate is not available at such time for any reason, then the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A "London Banking Day" is a day on which banks
in London are open for business and dealing in offshore dollars.

 

 



-2-

 

 

 

(ii)"Reserve Percentage" means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 11100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

 

(d)The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Pacific time on the LIBOR Banking Day preceding the day on which the
London Inter-Bank Offered Rate will be set, as specified above. For example, if
there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.

 

(e)The Bank will have no obligation to accept an election for a LIBOR Rate
Portion if any of the following described events has occurred and is continuing:

 

(i)Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or

 

(ii)the LIBOR Rate does not accurately reflect the cost of a LIBOR Rate Portion.

 

(f)Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A "prepayment" is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

 

(g)The prepayment fee shall be in an amount sufficient to compensate the Bank
for any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing. For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.

 

3. FEES AND EXPENSES

 

3.1 Fees.

 

(a)Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the daily amount of credit outstanding during the specified
period. The fee will be calculated at 0.20% per year. This fee is due on
September 30, 2011, and on the last day of each following quarter until the
expiration of the availability period.

 



-3-

 

 

 

(b)Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank's option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment. Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower. The Bank may impose additional requirements as a condition to
any waiver or amendment.

 

(c)Late Fee. To the extent permitted by law, the Borrower agrees to pay a late
fee in an amount not to exceed four percent (4%) of any payment that is more
than fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank's rights with respect to the default.

 

3.2 Expenses,

 

The Borrower agrees to immediately repay the Bank for expenses that include, but
are not limited to, filing, recording and search fees, appraisal fees, title
report fees, and documentation fees.

 

3.3 Reimbursement Costs.

 

(a)The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys' fees,
including any allocated costs of the Bank's in-house counsel to the extent
permitted by applicable law.

 

(b)The Borrower agrees to reimburse the Bank for the cost of periodic appraisals
of the collateral, at such intervals as the Bank may reasonably require. The
actions described in this paragraph may be performed by employees of the Bank or
by independent appraisers.

 

4.COLLATERAL

 

4.1 Personal Property.

 

The personal property listed below now owned or owned in the future by the
parties listed below will secure the Borrower's obligations to the Bank under
this Agreement. The collateral is further defined in security agreement executed
by the owners of the collateral.

 

(a)Securities or other investment property owned by the Borrower as described in
the Pledge Agreement required by the Bank.

 

Regulation U of the Board of Governors of the Federal Reserve System places
certain restrictions on loans secured by margin stock (as defined in the
Regulation). The Bank and the Borrower shall comply with Regulation U. If any of
the collateral is margin stock, the Borrower shall provide to the Bank a Form
U-1 Purpose Statement.

 

5.DISBURSEMENTS, PAYMENTS AND COSTS

 

5.1 Disbursements and Payments.

 

(a)Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds, without setoff or counterclaim. Payments will be made by debit
to a deposit account, if direct debit is provided for in this Agreement or is
otherwise authorized by the Borrower. For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower's statement,
or by such other method as may be permitted by the Bank.

 



-4-

 



 

(b)The Bank may honor instructions for advances or repayments given by the
Borrower (if an individual), or by any one of the individuals authorized to sign
loan agreements on behalf of the Borrower, or any other individual designated by
any one of such authorized signers (each an "Authorized Individual").

 

(c)For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover each debit. If there are insufficient immediately available
funds in the deposit account on the date the Bank enters any such debit
authorized by this Agreement, the Bank may reverse the debit.

 

(d)Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

 

(e)Prior to the date each payment of principal and interest and any fees from
the Borrower becomes due (the "Due Date''), the Bank will send to the Borrower a
statement of the amounts that will be due on that Due Date (the "Billed
Amount"). The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate. If the Billed Amount differs from the actual amount
due on the Due Date (the "Accrued Amount), the discrepancy will be treated as
follows:

 

(i)If the Billed Amount is less than the Accrued Amount, the Billed Amount for
the following Due Date will be increased by the amount of the discrepancy. The
Borrower will not be in default by reason of any such discrepancy.

 

(ii)If the Billed Amount is more than the Accrued Amount, the Billed Amount for
the following Due Date will be decreased by the amount of the discrepancy.

 

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

 

5.2 Borrower's Instructions.

 

(a)The Bank may honor instructions for advances or repayments or for the
designation of optional interest rates given, or purported to be given, by any
one of the Authorized Individuals. Such instructions may be given in writing or
by telephone, telefax or Internet and intranet websites designated by the Bank
with respect to separate products or services offered by the Bank. The Bank's
obligation to act on such instructions is subject to the terms, conditions and
procedures stated elsewhere in this Agreement.

 

(b)Except as specified elsewhere in this Agreement or as otherwise agreed
between the Bank and the Borrower, advances will be deposited in and repayments
will be withdrawn from account number CA-14993-14357 owned by the Borrower, or
such other of the Borrower's accounts with the Bank as designated in writing by
the Borrower.

 

(c)The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from instructions the Bank
reasonably believes are made by any Authorized Individual, whether such
instructions are given in writing or by telephone, telefax or electronic
communications (including e-mail, Internet and intranet websites). This
paragraph will survive this Agreement's termination, and will benefit the Bank
and its officers, employees, and agents.

-5-

 

 

5.3 Direct Debit.

 

(a)The Borrower agrees that on the Due Date the Bank will debit the Billed
Amount from deposit
account number CA-14993-14357 owned by the Borrower, or such other of the
Borrower's accounts with the Bank as designated in writing by the Borrower (the
"Designated Account").

 

(b)The Borrower may terminate this direct debit arrangement at any time by
sending written notice to
the Bank at the address specified at the end of this Agreement. If the Borrower
terminates this arrangement, then the principal amount outstanding under this
Agreement will at the option of the Bank bear interest at a rate per annum which
is 0.5 percentage point higher than the rate of interest otherwise provided
under this Agreement.

 

5.4 Banking Days.

 

Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state where the Bank's lending office is located,
and, if such day relates to amounts bearing interest at an offshore rate (if
any), means any such day on which dealings in dollar deposits are conducted
among banks in the offshore dollar interbank market. All payments and
disbursements which would be due on a day which is not a banking day will be due
on the next banking day. All payments received on a day which is not a banking
day will be applied to the credit on the next banking day.

 

5.5 Interest Calculation.

 

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Installments of principal which are not paid when due under this Agreement
shall continue to bear interest until paid.

 

5.6 Default Rate.

 

Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any unpaid interest, fees, or costs, will at the
option of the Bank bear interest at a rate which is 6.0 percentage points higher
than the rate of interest otherwise provided under this Agreement. This may
result in compounding of interest. This will not constitute a waiver of any
default.

 

5.7 Additional Costs.

 



The Borrower will pay the Bank, on demand, for the Bank's costs or losses
arising from any Change in Law which are allocated to this Agreement or any
credit outstanding under this Agreement. The allocation will be made as
determined by the Bank, using any reasonable method. The costs include, without
limitation, the following:

 

(a)any reserve or deposit requirements (excluding any reserve requirement
already reflected in the calculation of the interest rate in this Agreement);
and

 

(b)any capital requirements relating to the Bank's assets and commitments for
credit.

 

"Change in Law" means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority. provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law,"
regardless of the date enacted, adopted or issued.

 



-6-

 



 

6. CONDITIONS

 

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

 

6.1 Authorizations.

 

Evidence that the execution, delivery and performance by the Borrower of this
Agreement and any instrument or agreement required under this Agreement have
been duly authorized.

 

6.2 Governing Documents.

 

If required by the Bank, a copy of the Borrower's organizational documents.

 

6.3 Security Agreements.

 

Signed original security agreements covering the personal property collateral
which the Bank requires. 6.4 Perfection and Evidence of Priority.

 

Evidence that the security interests and liens in favor of the Bank are valid,
enforceable, properly perfected in a manner acceptable to the Bank and prior to
all others' rights and interests, except those the Bank consents to in writing.

 

6.5 Payment of Fees.

 

Payment of all fees and other amounts due and owing to the Bank, including
without limitation payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled "Reimbursement Costs."

 

6.6 Good Standing.

 

Certificates of good standing for the Borrower from its state of formation and
from any other state in which the Borrower is required to qualify to conduct its
business.

 

6.7 Insurance.

 

Evidence of insurance coverage, as required in the "Covenants" section of this
Agreement.

 

7. REPRESENTATIONS AND WARRANTIES

 

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

 

7.1 Formation.

  

The Borrower is duly formed and existing under the laws of the state or other
jurisdiction where organized.

-7-

 



7.2 Authorization.

 

This Agreement, and any instrument or agreement required hereunder, are within
the Borrower's powers, have been duly authorized, and do not conflict with any
of its organizational papers.

 

7,3 Enforceable Agreement.

 

This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable.

 

7.4 Good Standing.

 

In each state in which the Borrower does business, it is properly licensed, in
good standing, and, where required, in compliance with fictitious name statutes.

 

7.5 No Conflicts.

 

This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower is bound.


7.6 Financial Information.

 

All financial and other information that has been or will be supplied to the
Bank is sufficiently complete to give the Bank accurate knowledge of the
Borrower's (and any guarantor's) financial condition, including all material
contingent liabilities. Since the date of the most recent financial statement
provided to the Bank, there has been no material adverse change in the business
condition (financial or otherwise), operations, properties or prospects of the
Borrower (or any guarantor).

 

7.7 Lawsuits.

 

There is no lawsuit, tax claim or other dispute pending or threatened against
the Borrower which, if lost, would impair the Borrower's financial condition or
ability to repay the loan, except as have been disclosed in writing to the Bank.

 

7.8 Collateral.

 

All collateral required in this Agreement is owned by the grantor of the
security interest free of any title defects or any liens or interests of others,
except those which have been approved by the Bank in writing.

 

7.9 Permits, Franchises.

 

The Borrower possesses all permits, memberships, franchises, contracts and
licenses required and all trademark rights, trade name rights, patent rights,
copyrights, and fictitious name rights necessary to enable it to conduct the
business in which it is now engaged.

 

7.10 Other Obligations.

 

The Borrower is not in default on any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, except as have been disclosed in writing to the Bank.

 

7.11 Tax Matters.

 

The Borrower has no knowledge of any pending assessments or adjustments of its
income tax for any year and all taxes due have been paid, except as have been
disclosed in writing to the Bank.

-8-

 



7.12 No Event of Default.

 

There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.

 

7.13 Insurance.

 

The Borrower has obtained, and maintained in effect, the insurance coverage
required in the "Covenants" section of this Agreement.

 

8. COVENANTS

 

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

 

8.1 Use of Proceeds.

 

To use the proceeds of Facility No. 1 only for working capital.


8.2 Financial Information.

 

To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as requested by
the Bank from time to time. The Bank reserves the right, upon written notice to
the Borrower, to require the Borrower to deliver financial information and
statements to the Bank more frequently than otherwise provided below, and to use
such additional information and statements to measure any applicable financial
covenants in this Agreement.

 

(a)Within 120 days of the fiscal year end, the annual financial statements of
the Borrower. These financial statements must be audited (with an opinion
satisfactory to the Bank) by a Certified Public Accountant acceptable to the
Bank. The statements shall be prepared on a consolidated basis.

 

(b)Within 90 days after each period's end, semi-annual financial statements of
the Borrower. These financial statements may be company-prepared. The statements
shall be prepared on a consolidated basis.

 

(c)Within 10 days of the end of each month, copies of the most recent statements
relating to investment accounts of the Borrower, whether such investment
accounts are held at a financial institution, brokerage firm or otherwise.

 

(d)Promptly upon the Bank's request, such other books, records, statements,
lists of property and accounts, budgets, forecasts or reports as to the Borrower
and as to each guarantor of the Borrower's obligations to the Bank as the Bank
may request.

 

8.3 Profitability.

 

To maintain on a consolidated basis a positive net income before taxes,
extraordinary items, and minority interest for each annual accounting period.

 

8.4 Bank as Principal Depository.

 

To maintain the Bank or one of its affiliates as its principal depository bank,
including for the maintenance of business, cash management, operating and
administrative deposit accounts.

-9-

 

8.5 Maintenance of Assets.

 

(a)Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower's business or the Borrower's assets except in the ordinary course of
the Borrower's business.

 

(b)Not to sell, assign, lease, transfer or otherwise dispose of any assets for
less than fair market value, or enter into any agreement to do so.

 

(c)Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

 

(d)To maintain and preserve all rights, privileges, and franchises the Borrower
now has.

 

(e)To make any repairs, renewals, or replacements to keep the Borrower's
properties in good working condition.

 

8.6 Notices to Bank.

 

To promptly notify the Bank in writing of:

 

(a)Any lawsuit over One Million Dollars ($1,000,000) against the Borrower or any
Obligor.

 

(b)Any substantial dispute between any governmental authority and the Borrower
or any Obligor.

 

(c)Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.

 

(d)Any material adverse change in the Borrower's or any Obligor's business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.

 

(e)Any change in the Borrower's or any Obligor's name, legal structure,
principal residence (for an individual), state of registration (for a registered
entity), place of business, or chief executive office if the Borrower or any
Obligor has more than one place of business.

 

(f)Any actual contingent liabilities of the Borrower or any Obligor, and any
such contingent liabilities which are reasonably foreseeable, where such
liabilities are in excess of One Million Dollars ($1,000,000) in the aggregate.

 

(g)Any event wherein a governmental authority, including but not limited to
Medicare or the Food and Drug Administration, withdraws or fails to renew any
material license, permit or certification of the Borrower or its equipment.

 

For purposes of this Agreement, 'Obligor" shall mean any guarantor, any party
pledging collateral to the Bank, or, if the Borrower is comprised of the
trustees of a trust, any trustor.

8.7 Insurance.

 

(a)General Business Insurance. To maintain insurance as is usual for the
business it is in.

 

(b)Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank a
copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.

-10-

 

 

8.8 Compliance with Laws.

 

To comply with the laws (including any fictitious or trade name statute),
regulations, and orders of any government body with authority over the
Borrower's business. The Bank shall have no obligation to make any advance to
the Borrower except in compliance with all applicable laws and regulations and
the Borrower shall fully cooperate with the Bank in complying with all such
applicable laws and regulations.

 

8.9 ERISA Plans.

 

Promptly during each year, to pay and cause any subsidiaries to pay
contributions adequate to meet at least the minimum funding standards under
ERISA with respect to each and every Plan; file each annual report required to
be filed pursuant to ERISA in connection with each Plan for each year; and
notify the Bank within ten (10) days of the occurrence of any Reportable Event
that might constitute grounds for termination of any capital Plan by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a trustee to administer any Plan. "ERISA" means the
Employee Retirement Income Security Act of 1974, as amended from time to time.
Capitalized terms in this paragraph shall have the meanings defined within
ERISA.

 

8.10 Books and Records.

 

To maintain adequate books and records.


8.11 Audits.

 

To allow the Bank and its agents to inspect the Borrower's properties and
examine, audit, and make copies of books and records at any reasonable time. If
any of the Borrower's properties, books or records are in the possession of a
third party, the Borrower authorizes that third party to permit the Bank or its
agents to have access to perform inspections or audits and to respond to the
Bank's requests for information concerning such properties, books and records.

 

8.12 Perfection of Liens.

 

To help the Bank perfect and protect its security interests and liens, and
reimburse it for related costs it incurs to protect its security interests and
liens.

 

8.13 Cooperation.

 

To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.


9. DEFAULT AND REMEDIES

 

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to

 

make advances or extend additional credit under this Agreement. In addition, if
any event of default occurs, the Bank shall have all rights, powers and remedies
available under any instruments and agreements required by or executed in
connection with this Agreement, as well as all rights and remedies available at
law or in equity. If an event of default occurs under the paragraph entitled
"Bankruptcy," below, with respect to the Borrower, then the entire debt
outstanding under this Agreement will automatically be due immediately.

 

9.1 Failure to Pay.

 

The Borrower fails to make a payment under this Agreement when due.

 

-11-

 



9.2 Other Bank Agreements.

 

Any default occurs under any other agreement the Borrower (or any Obligor) or
any of the Borrowers related entities or affiliates has with the Bank or any
affiliate of the Bank.

 

9.3 Cross-default.

 

Any default occurs under any agreement in connection with any credit the
Borrower (or any Obligor) has obtained from anyone else or which the Borrower
(or any Obligor) has guaranteed if the default consists of failing to make a
payment when due and gives the other lender the right to accelerate the
obligation.

 

9.4 False Information.

 

The Borrower or any Obligor has given the Bank false or misleading information
or representations.


9.5 Bankruptcy.

 

The Borrower, any Obligor, or any general partner of the Borrower or of any
Obligor files a bankruptcy petition, a bankruptcy petition is filed against any
of the foregoing parties, or the Borrower, any Obligor, or any general partner
of the Borrower or of any Obligor makes a general assignment for the benefit of
creditors.

 

9.6 Receivers.

 

A receiver or similar official is appointed for a substantial portion of the
Borrower's or any Obligors business, or the business is terminated, or, if any
Obligor is anything other than a natural person, such Obligor is liquidated or
dissolved.

 

9.7 Lien Priority.

 

The Bank fails to have an enforceable first lien (except for any prior liens to
which the Bank has consented in writing) on or security interest in any property
given as security for this Agreement (or any guaranty).

 

9.8 Judgments.

 

Any judgments or arbitration awards are entered against the Borrower or any
Obligor, or the Borrower or any Obligor enters into any settlement agreements
with respect to any litigation or arbitration, in an aggregate amount of One
Million Dollars ($1,000,000) or more in excess of any insurance coverage.

 

9.9 Material Adverse Change.

 

A material adverse change occurs, or is reasonably likely to occur, in the
Borrower's (or any Obligor's) business condition (financial or otherwise),
operations, properties or prospects, or ability to repay the credit.

 

9.10 Government Action.

 

Any government authority takes action that the Bank believes materially
adversely affects the Borrower's or any Obligor's financial condition or ability
to repay.

 

9.11 Default under Related Documents.

 

Any default occurs under any guaranty, subordination agreement, security
agreement, deed of trust, mortgage, or other document required by or delivered
in connection with this Agreement or any such document is no longer in effect,
or any guarantor purports to revoke or disavow the guaranty; or any
representation or warranty made by any guarantor is false when made or deemed to
be made.



-12-

 



 

9.12 Borrowing Base.

 

If any of the credit covered by this Agreement is subject to an agreement to
maintain a borrowing base, the terms of such agreement are breached and the
Borrower fails to cure such breach by the expiration of any applicable cure
period.

 

9.13 ERISA Plans.

 

Any one or more of the following events occurs with respect to a Plan of the
Borrower subject to Title IV of ERISA, provided such event or events could
reasonably be expected, in the judgment of the Bank, to subject the Borrower to
any tax, penalty or liability (or any combination of the foregoing) which, in
the aggregate, could have a material adverse effect on the financial condition
of the Borrower:

 

(a)A reportable event shall occur under Section 4043(c) of ERISA with respect to
a Plan.

 

(b)Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan by the Borrower or any ERISA
Affiliate.

 

9.14 Other Breach Under Agreement.

 

A default occurs under any other term or condition of this Agreement not
specifically referred to in this Article. This includes any failure or
anticipated failure by the Borrower (or any other party named in the Covenants
section) to comply with any financial covenants set forth in this Agreement,
whether such failure is evidenced by financial statements delivered to the Bank
or is otherwise known to the Borrower or the Bank.

 

10. ENFORCING THIS AGREEMENT; MISCELLANEOUS

 

10.1 GAAP.

 

Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.

 

10.2 Governing Law.

 

This Agreement is governed by and shall be interpreted according to federal law
and the laws of California. If state or local law and federal law are
inconsistent, or if state or local law is preempted by federal law, federal law
governs. If the Bank has greater rights or remedies under federal law, whether
as a national bank or otherwise, this paragraph shall not be deemed to deprive
the Bank of such rights and remedies as may be available under federal law.

 

10.3 Successors and Assigns.

 

This Agreement is binding on the Borrower's and the Bank's successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Bank's prior consent. The Bank may sell participations in or assign this loan,
and may exchange information about the Borrower (including, without limitation,
any information regarding any hazardous substances) with actual or potential
participants or assignees. If a participation is sold or the loan is assigned,
the purchaser will have the right of set-off against the Borrower.

-13-

 

10.4 Dispute Resolution Provision.

 

This paragraph, including the subparagraphs below, is referred to as the
"Dispute Resolution Provision." This Dispute Resolution Provision is a material
inducement for the parties entering into this agreement.

 

(a)This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
"Claim"). For the purposes of this Dispute Resolution Provision only, the term
"parties' shall include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.

 

(b)At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the "Act"). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

 

(c)Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
("AAA"), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or (ii)
enforce any provision of this arbitration clause, the Bank may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration.

 

(d)The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety (90)
days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.

 

(e)The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and shall dismiss the arbitration if the Claim is barred under the
applicable statutes of limitation. For purposes of the application of any
statutes of limitation, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit. Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s), except as set forth at subparagraph (j) of this
Dispute Resolution Provision. The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this agreement.

 

(f)The procedure described above will not apply if the Claim, at the time of the
proposed submission to arbitration, arises from or relates to an obligation to
the Bank secured by real property. In this case, all of the parties to this
agreement must consent to submission of the Claim to arbitration.

 

(g)To the extent any Claims are not arbitrated, to the extent permitted by law
the Claims shall be resolved in court by a judge without a jury, except any
Claims which are brought in California state court shall be determined by
judicial reference as described below.

 

-14-

 

(h)Any Claim which is not arbitrated and which is brought in California state
court will be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638. The
referee (or presiding referee of the panel) shall be a retired Judge or Justice.
The referee (or panel of referees) shall be selected by mutual written agreement
of the parties. If the parties do not agree, the referee shall be selected by
the Presiding Judge of the Court (or his or her representative) as provided in
California Code of Civil Procedure Section 638 and the following related
sections. The referee shall determine all issues, whether of fact or law, in
accordance with existing California law and the California rules of evidence and
civil procedure. The referee shall be empowered to enter equitable as well as
legal relief, provide all temporary or provisional remedies, enter equitable
orders that will be binding on the parties and rule on any motion which would be
authorized in a trial, including without limitation motions for summary judgment
or summary adjudication . The award that results from the decision of the
referee(s) will be entered as a judgment in the court that appointed the
referee, in accordance with the provisions of California Code of Civil Procedure
Sections 644(a) and 645. The parties reserve the right to seek appellate review
of any judgment or order, including but not limited to, orders pertaining to
class certification, to the same extent permitted in a court of law.

 

(i)This Dispute Resolution Provision does not limit the right of any party to:
(i) exercise self-help remedies, such as but not limited to, setoff; (ii)
initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies. The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to require submittal of the Claim to arbitration or judicial
reference.

 

(j)Any arbitration or court trial (whether before a judge or jury or pursuant to
judicial reference) of any Claim will take place on an individual basis without
resort to any form of class or representative action (the "Class Action
Waiver"). The Class Action Waiver precludes any party from participating in or
being represented in any class or representative action regarding a Claim.
Regardless of anything else in this Dispute Resolution Provision, the validity
and effect of the Class Action Waiver may be determined only by a court or
referee and not by an arbitrator. The parties to this agreement acknowledge that
the Class Action Waiver is material and essential to the arbitration of any
disputes between the parties and is nonseverable from the agreement to arbitrate
Claims. If the Class Action Waiver is limited, voided or found unenforceable,
then the parties' agreement to arbitrate shall be null and void with respect to
such proceeding, subject to the right to appeal the limitation or invalidation
of the Class Action Waiver. The Parties acknowledge and agree that under no
circumstances will a class action be arbitrated.

 

(k)By agreeing to binding arbitration or judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by law in respect of any Claim. Furthermore, without intending in any
way to limit this Dispute Resolution Provision, to the extent any Claim is not
arbitrated or submitted to judicial reference, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury to the extent
permitted by law in respect of such Claim. This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided or found
unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

 

10.5 Severability; Waivers.

 

If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced. The Bank retains all rights, even if it makes a loan after default.
If the Bank waives a default, it may enforce a later default. Any consent or
waiver under this Agreement must be in writing.

 

-15-

 

10.6 Attorneys' Fees.

 

The Borrower shall reimburse the Bank for any reasonable costs and attorneys'
fees incurred by the Bank in connection with the enforcement or preservation of
any rights or remedies under this Agreement and any other documents executed in
connection with this Agreement, and in connection with any amendment, waiver,
"workout" or restructuring under this Agreement. In the event of a lawsuit or
arbitration proceeding, the prevailing party is entitled to recover costs and
reasonable attorneys' fees incurred in connection with the lawsuit or
arbitration proceeding, as determined by the court or arbitrator. In the event
that any case is commenced by or against the Borrower under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute, the Bank is
entitled to recover costs and reasonable attorneys' fees incurred by the Bank
related to the preservation, protection, or enforcement of any rights of the
Bank in such a case. As used in this paragraph, "attorneys' fees" includes the
allocated costs of the Bank's in-house counsel.

 

10.7 Set-Off.

 

(a)In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any event of default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower or any Obligor held by the Bank or its affiliates
against any and all Obligations owing to the Bank. The set-off may be made
irrespective of whether or not the Bank shall have made demand under this
Agreement or any guaranty, and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
Deposits and without regard for the availability or adequacy of other
collateral. Any Deposits may be converted, sold or otherwise liquidated at
prevailing market prices in order to effect such set-off.

 

(b)The set-off may be made without prior notice to the Borrower or any other
party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each Obligor) to the fullest extent permitted by law. The Bank agrees
promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

(c)For the purposes of this paragraph, "Deposits" means any deposits (general or
special, time or demand, provisional or final, individual or joint) as well as
any money, instruments, securities, credits, claims, demands, income or other
property, rights or interests owned by the Borrower or any Obligor which come
into the possession or custody or under the control of the Bank or its
affiliates. "Obligations" means all obligations, now or hereafter existing, of
the Borrower to the Bank under this Agreement and under any other agreement or
instrument executed in connection with this Agreement, and the obligations to
the Bank of any Obligor.

 

10.8 One Agreement.

 

This Agreement and any related security or other agreements required by this
Agreement, collectively:

 

(a)represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;

 

(b)replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

 

(c)are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

 

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a "promissory note" or a "note" executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.



-16-

 

 

10.9 Indemnification.

 

The Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Agreement or any document required hereunder, (b) any
credit extended or committed by the Bank to the Borrower hereunder, and (c) any
litigation or proceeding related to or arising out of this Agreement, any such
document, or any such credit. This indemnity includes but is not limited to
attorneys' fees (including the allocated cost of in-house counsel). This
indemnity extends to the Bank, its parent, subsidiaries, affiliates and all of
their directors, officers, employees, agents, successors, attorneys, and
assigns. This indemnity will survive repayment of the Borrower's obligations to
the Bank. All sums due to the Bank hereunder shall be obligations of the
Borrower, due and payable immediately without demand.

 

10.10 Notices.

 

Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.

 

10.11 Headings.

 

Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.

 

10.12 Counterparts.

 

This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Agreement (or of any agreement or document required by this Agreement
and any amendment to this Agreement) by telecopy or other electronic imaging
means shall be as effective as delivery of a manually executed counterpart of
this Agreement; provided, however, that the telecopy or other electronic image
shall be promptly followed by an original if required by the Bank.

 

10.13 Borrower Information; Reporting to Credit Bureaus.

 

The Borrower authorizes the Bank at any time to verify or check any information
given by the Borrower to the Bank, check the Borrower's credit references and
obtain credit reports. The Borrower agrees that the Bank shall have the right at
all times to disclose and report to credit reporting agencies and credit rating
agencies such information pertaining to the Borrower and/or all guarantors as is
consistent with the Bank's policies and practices from time to time in effect.

 

10.14 Amendment and Restatement of Prior Agreement.

 

This Agreement is an amendment and restatement, in its entirety, of the Loan
Agreement entered into as of July 1, 2004, between the Bank and the Borrower,
and any indebtedness outstanding thereunder shall be deemed to be outstanding
under this Agreement. Nothing in this Agreement shall be deemed to be a
repayment or novation of the indebtedness, or to release or otherwise adversely
affect any lien, mortgage or security interest securing such indebtedness or any
rights of the Bank against any guarantor, surety or other party primarily or
secondarily liable for such indebtedness.

 



-17-

 

  

This Agreement is executed as of the date stated at the top of the first page.

 



Bank of America, N.A.   American Shared Hospital Services               By /s/
John C. Plecque   By /s/ Ernest A. Bates, M.D.     John C. Plecque     Ernest A.
Bates, M.D.     Senior Vice President     Chairman of the Board     Address
where notices to the Bank are to be sent:     Address where notices to the
Borrower are to be sent:     Mail Code: CA5-106-01-05           Palo Alto Main
Office, Suite 101
530 Lytton Avenue     Four Embarcadero Center, Suite 3700
San Francisco, CA 94117-4107     Palo Alto, CA 94301-1539     Telephone:    
Facsimile:                               Facsimile:                         



  

 

USA Patriot Act Notice; Affiliate Sharing Notice; Affiliate Marketing Notice.

 

Federal law requires Bank of America, N.A. (the "Bank") to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notice carefully.

 

(1) USA PATRIOT ACT NOTICE

 

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower's legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

 

 



-18-

